Citation Nr: 1548718	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969, November 1990 to July 1991, February 2001 to October 2001, and from March 2003 to July 2003.

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This issue was previously before the Board in August 2014 and March 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

In an August 2014 decision, the Board granted entitlement to service connection for an anxiety disorder and for fatigue due to an undiagnosed illness.  The Board also increased the Veteran's rating for sinusitis with associated headaches, breathing problems, nausea, and vomiting to 10 percent.  To date, the Agency of Original Jurisdiction (AOJ) has not issued a rating decision to implement this order and assign evaluations for an anxiety disorder and fatigue due to an undiagnosed illness.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDING OF FACT

There is no competent and credible evidence that the Veteran has a current diagnosis of PTSD.
CONCLUSION OF LAW

The criteria to establish service connection for PTSD are not met.  38 U.S.C.A. §§  1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March 2009, May 2009, and October 2014.  The claim was last adjudicated in September 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and written statements of the Veteran.

The Veteran was also afforded a Board hearing with the undersigned in April 2014.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the August 2014 Board remand, VA sent the Veteran additional notice in October 2014 of the evidence needed to reopen the claim of entitlement to service connection for PTSD.  When reopening the claim in March 2015, the Board found that any error in this notice was harmless.  Pursuant to the March 2015 Board remand, the AOJ adjudicated the issue of entitlement to service connection for PTSD on the merits.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

More specifically, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that he developed PTSD as a result of his active duty service.  As stated above, the Veteran is already service connected for an anxiety disorder.

The Veteran was afforded a VA examination in January 2004.  The examiner found that the Veteran did not meet the criteria for any significant psychiatric diagnosis.  In April 2009, a VA social worker and a VA psychologist opined that the Veteran's symptoms supported a diagnosis of depression, but not PTSD.  The Veteran has submitted a disability benefits questionnaire prepared by a private psychologist in June 2014.  The private psychologist diagnosed the Veteran with an anxiety disorder and found that, although he exhibited some PTSD symptoms, he did not meet the full criteria for a diagnosis of PTSD.

It is unnecessary to discuss the stressors the Veteran has alleged because he has failed to meet a threshold requirement for his claim.  There is no evidence that any medical professional has ever diagnosed the Veteran with PTSD.  To the extent that the record shows a current diagnosis of an anxiety disorder, the Board addressed that in its August 2014 decision by granting entitlement to service connection for it.  

The only statements in favor of a diagnosis of PTSD are those of the Veteran himself.  The Board acknowledges the Veteran's statements, and he is competent to report on matters observed or within his personal knowledge, such as medical symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person not shown to possess appropriate medical training and expertise, the Veteran is not competent to diagnose himself with a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that he has PTSD is not a competent medical opinion.  As such, the medical findings and opinions of VA and private medical professionals warrant greater probative weight than the Veteran's lay contentions.

Because the record contains no medical evidence of a diagnosis of PTSD, which a claim for entitlement to service connection for PTSD requires, the preponderance of the evidence is against the Veteran's claim.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 55-57.   

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


